department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend college x high school y z university b city c trustee dear we have considered your request of date for advance approval of your grant-making program under sec_4945 of the internal_revenue_code our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and were classified as a private_foundation as defined in sec_509 you are administered by c and you were formed to provide scholarships to deserving young women graduates of x who will attend z originally y which is a part of z also was specified you indicated that a stipulation by the probate_court deleted the specification of y the stipulation also expanded the eligible recipients to include as a candidate a worthy young woman who is a resident of b and is a graduate of any other public high school including magnet charter or other equivalent high schools as may be prescribed by state law located in or serving b or its corporate successor and who shall matriculate at z this was further amended to encompass women residents of b who graduate from the public high schools of other municipalities under the ‘project choice’ program as well as women residents of b who graduate from private high schools within or without b’ the scholarship selection committee consists of the principal of x the superintendent of schools of b and the senior trust officer of c the committee members acknowledge that they have an understanding of the internal_revenue_code provisions concerning private_foundations self dealing and the requirement that the scholarships cannot be given to any of their relatives the committee shall each year award a scholarship to a female graduate of x who is admitted to and will attend z the scholarship shall continue for so long as each recipient is attending z and maintains a satisfactory academic and disciplinary record and shall be renewed each academic year upon completion of the work of the preceding academic year up to a total of four years the total amount of the scholarship awards for any year shall be limited by the annual net_income of the trust estate which funds the scholarships and the individual scholarship awards for each year shall be nearly equal in amount as the committee determines to be practicable and equitable there shall be no more than one scholarship recipient in any college class or year unless the annual net_income of the trust estate exceeds the aggregate cost of tuition room board books and other miscellaneous fees for four scholarship recipients ie one in each of the four college class years if the annual net_income exceeds this amount then an additional partial or full scholarship may be awarded each year the scholarship committee reminds the three schools in b of the availability of the scholarship and mails the applications to the guidance offices the trust submits press releases to local newspapers the united way’s regional website and other local public giving foundations and non profit organizations that work with youth in b eligible recipients will be any worthy young women graduates of x who are sincerely desirous of attending z and who are qualified and have been admitted as students at z the stipulation approved by the probate_court indicated that if there isn’t a graduate of x who qualifies for the scholarship in two consecutive years any young woman who is a resident of b and a graduate of one of the public schools that are located in or services b will be eligible for the scholarship if she shall matriculate to z it further indicates that if in two consecutive years there isn’t a graduate of x or resident of b that is qualified then any young woman who is a resident of b and a graduate of any other high school and shall matriculate to z will be eligible for the scholarship preference shall always be given to a graduate of x in order to remain within the intention of the will that created the scholarship the founder of the trust felt that relatively few girls who graduated from x had the opportunity to attend college because the poverty level in b is high the founder was a graduate of x and y and set the eligibility requirements and selection criteria for the program because of the high academic requirements of z the number of eligible applicants may be limited you indicated that the group of eligible applicants qualified as a charitable_class because the charitable purpose of the grant was maintained e e e e the selection criteria include character academic record extracurricular activities sincerity of purpose e e application to and acceptance into z preference is given to graduates of x and the public high schools of b the eligible applicants must complete the application consisting of personal information school information small essay question and indication that they have been accepted and plan to attend z the selection committee will review the application of each of the applicants interviewing the girls if they deem necessary and then based on the information determine which one or more of the girls would be awarded scholarships the admission office of z also may be consulted the procedure would be similar to that used by the admission office of any college in deciding which of many applicants will be admitted a letter is sent to inform individuals selected to receive a scholarship the recipient is asked to complete and return a form in which she acknowledges that she is a recipient and agrees to permit c to verify continuing enrollment during the term of the scholarship z will send to c a transcript as to the student’s performance for the college year just completed including any disciplinary issues the committee will review the report to determine whether a scholarship will be renewed for the next year scholarships would not be renewed if the recipient ceased to be a student at z or had an unsatisfactory record it is understood that z will promptly notify the trustee if any recipient ceases to be a student at z funds are paid directly to z the scholarship committee relies on z to determine that the funds have been appropriately expended for the benefit of the scholarship recipients annual reports will be sent from z as to the performance of the scholarship recipient and the completion of the requirements of her scholarship the bursar’s office at z would refund any monies not used by the student back to the trust should a scholarship recipient withdraw from z the trust will cease funding the student and the institution will be asked to return a proportionate amount of the award to the trust representing the portion of the tuition payment made that was not utilized based on the length of attendance by the student since z operates on a semester system and since charges for a semester are determined in advance it is possible that the repayment of the funds to the trust would be made on a semester basis appropriate reports on the awardees are required the trust would investigate any actual or potential misuse of the funds awarded and would seek to recover any funds which have not been used properly you agree to maintain records that include the following i ii information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation all grantee reports and other follow-up data obtained in administering the private foundation’s grant program the amount and purpose of each grant and iii iv sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
